Exhibit 10.2 SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF WMG MANAGEMENT HOLDINGS, LLC Dated as of March 10, 2017 1002489107v2 Page ARTICLE I FORMATION OF THE COMPANY Section 1.1 Name; Authorized Persons. 1 Section 1.2 Term of Company. 1 Section 1.3 Registered Agent and Office. 2 Section 1.4 Qualification in Other Jurisdictions. 2 Section 1.5 Taxable Year. 2 ARTICLE II PURPOSE AND POWERS OF THE COMPANY Section 2.1 Purpose. 2 Section 2.2 Powers of the Company. 2 Section 2.3 Qualification in Other Jurisdictions. 2 ARTICLE III MEMBERS AND UNITS Section 3.1 Powers of Members. 2 Section 3.2 Units. 3 Section 3.3 No Cessation of Membership upon Bankruptcy. 4 Section 3.4 Additional Members and Increased Capital Contributions. 4 Section 3.5 No Continued Right to Employment. 5 Section 3.6 Restrictive Covenants. 5 ARTICLE IV MANAGEMENT Section 4.1 Management. 8 Section 4.2 Designation of Officers. 9 ARTICLE V CAPITAL ACCOUNTS; CAPITAL CONTRIBUTIONS Section 5.1 Capital Accounts. 9 Section 5.2 Adjustments. 9 Section 5.3 Additional Capital Contributions. 9 Section 5.4 Negative Capital Accounts. 10 i 1002489107v2 ARTICLE VI DISTRIBUTIONS Section 6.1 Distributions. 10 Section 6.2 Distributions In Kind. 10 Section 6.3 No Withdrawal of Capital. 10 Section 6.4 Withholding. 11 Section 6.5 Restricted Distributions. 11 ARTICLE VII ALLOCATIONS Section 7.1 Allocations to Capital Accounts. 11 Section 7.2 Tax Allocations and Other Tax Matters. 12 ARTICLE VIII BOOKS AND RECORDS Section 8.1 Books, Records and Financial Statements. 13 Section 8.2 Filings of Returns and Other Writings; Tax Matters Partner. 13 ARTICLE IX LIABILITY, EXCULPATION AND INDEMNIFICATION Section 9.1 Liability. 14 Section 9.2 Exculpation. 14 Section 9.3 Fiduciary Duty. 14 Section 9.4 Indemnification. 14 Section 9.5 Expenses. 14 Section 9.6 Severability. 15 ARTICLE X TRANSFERS OF INTERESTS Section 10.1 Transfers of Interests by Members. 15 Section 10.2 Effect of Assignment. 16 Section 10.3 Overriding Provisions. 16 Section 10.4 Involuntary Transfers. 16 Section 10.5 Substitute Members. 17 Section 10.6 Release of Liability. 17 Section 10.7 Tag-Along and Drag-Along Rights. 17 ii 1002489107v2 ARTICLE XI REDEMPTIONS AND FORFEITURES Section 11.1 Company Option to Redeem Class A Units and Vested Class B Units. 19 Section 11.2 Forfeiture of Class B Units. 20 Section 11.3 Option of Service Members to Redeem Units. 21 Section 11.4 Mandatory Redemption. 22 Section 11.5 Redemption Mechanics. 22 Section 11.6 Limitation on Distributions. 23 Section 11.7 Effect on Status. 23 Section 11.8 431 Election for Class A Units. 23 ARTICLE XII DISSOLUTION, LIQUIDATION AND TERMINATION Section 12.1 Dissolving Events. 24 Section 12.2 Dissolution and Winding-Up. 24 Section 12.3 Distributions in Cash or in Kind. 25 Section 12.4 Termination. 25 Section 12.5 Claims of the Members. 25 ARTICLE XIII DEFINED TERMS Section 13.1 Definitions. 25 ARTICLE XIV MISCELLANEOUS Section 14.1 No Conflict with the Plan. 32 Section 14.2 Amendments. 32 Section 14.3 Certain Tax Matters. 32 Section 14.4 Notices. 32 Section 14.5 Governing Law. 33 Section 14.6 Waiver of Jury Trial. 33 Section 14.7 Waiver of Partition. 33 Section 14.8 Severability. 33 Section 14.9 Headings, etc. 33 Section 14.10 Entire Agreement. 34 Section 14.11 Counterparts. 34 Section 14.12 Further Actions. 34 Section 14.13 Power of Attorney. 34 iii 1002489107v2 SECOND AMENDED AND RESTATEDLIMITED LIABILITY COMPANY AGREEMENT OF WMG MANAGEMENT HOLDINGS, LLC
